NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              AUG 16 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 09-50572

               Plaintiff - Appellee,             D.C. No. 3:08-cr-04000-JAH-1

  v.
                                                 MEMORANDUM*
JESUS ORTEGA-CASTELLANOS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                        Argued and Submitted August 6, 2010
                                Pasadena, California

Before:        KOZINSKI, Chief Judge, WARDLAW, Circuit Judge and
               SINGLETON, District Judge.**




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable James K. Singleton, Senior United States District
Judge for the District of Alaska, sitting by designation.
                                                                                page 2
      The agent’s background, training and explanation of the sources he relied on

were sufficient to qualify him as an expert on the marijuana’s value. Cf. United

States v. Mendoza-Paz, 286 F.3d 1104, 1112–13 (9th Cir. 2002). The government

didn’t introduce the vehicle transfer form to prove the truth of its contents, so the

document wasn’t hearsay. See Fed. R. Evid. 801(c). And Ortega-Castellanos still

hasn’t shown that he would have found any additional information helpful to his

defense had he been granted a continuance. See United States v. Mejia, 69 F.3d
309, 314–15 (9th Cir. 1995). Nor is there cumulative error requiring reversal.

      The district court adequately addressed the arguments Ortega-Castellanos

made for a lighter sentence; the sentence imposed was substantively and

procedurally sound.


      AFFIRMED.